An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT OF THE STATE OF NEVADA

FRANK MILFORD PECK, No. 68825
Petitioner,

vs.

THE STATE OF NEVADA, F E L  E

7 Resgendent. q”
OCT i § 2315

TRAle Pf. LFNDEMAN
CLEFM CF SaJPQEiﬁE COURT

3v 3-

ORDER DENYING PETITION aﬁeu‘rtﬁzem

This is a pro se petition for a writ 0f prohibition. Petitioner

 

asserts that the district ceurt has mishandled ﬁlings in the district ceurt.
We have reviewed the dncumente submitted in this matter, and without
deciding upon the merits ef any claims raised therein, we decline to
exercise original jurisdiction in this matter. See NBS 34.320; NRS 34.380.

‘ Accordingly, we
ORDER. the petition DENIED.

 

I?

 , J,
Pickering

cc: Frank Milferd Peck
Attorney General/C arsen City
Waehoe County District Attorney
Waehoe District Court Clerk

51:91am: Gaum'
OF
NEVADA 

i’ “A 
 “W 52313557 ,